Citation Nr: 1123255	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of Valley Fever, claimed as a lung disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2010).  In light of Brokowski and Clemons, and the Veteran's testimony in which he clarified that he was seeking service connection for the residuals of Valley Fever, the Board has recharacterized the claim as indicated on the title page.

In April 2011, the Veteran testified at a video-conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim was initially characterized as residuals of a lung disorder.  In this regard, during service in August 2001, he was treated for acute chest pain.  In February 2002 and February 2003, he was treated for an upper respiratory infection.  In December 2009, there was evidence of lung masses that were said to have been first noted in service; however, there was no associated currently diagnosed lung disability.  A VA examination report dated in March 2010 shows that pulmonary nodules were noted, but there was no evidence of associated symptoms resulting in a current disability. 

In correspondence dated in March 2011 and during his April 2011 hearing, the Veteran clarified that he was experiencing residuals of Valley Fever, which was first diagnosed during his period of active service while at Luke Air Force Base in 2001.  In additional to respiratory symptoms that included shortness of breath, he also described systemic symptoms including dizziness and memory loss.  He referred to in-service diagnostic studies that revealed four masses in his lungs of various sizes and suggested that his primary care provider felt that these masses were from Valley Fever (coccidioidmycosis), which was common in the Phoenix, Arizona, area.

Private medical records, dated in October 2010, show that the Veteran was seen for symptoms that included shortness of breath and dyspnea on exertion.  A history of Valley Fever was indicated.

VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

A VA medical examination is needed to determine the etiology of the Veteran's residuals of Valley Fever, claimed as a lung disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The evidence shows that the Veteran has symptoms associated with a systemic respiratory disorder.  So the dispositive issue is whether there is any competent and credible evidence linking this current disorder to the Veteran's active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  In that regard, medical comment is needed to determine whether the asserted current residuals of Valley Fever are indeed etiologically linked to or had their onset during his period of active service.

The Veteran has submitted sufficient evidence to meet the relatively low threshold of the third McLendon element.  Indeed, this is satisfied by credible evidence that shows a continuity of symptoms capable of lay observation.  See McLendon, 20 Vet. App. at 83.  Concerning this, the Veteran has submitted personal statements and testimony alleging a history of systemic symptoms that he attributes to Valley Fever, beginning in service and continuing to the present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2).  Moreover, he alleges dizziness and impaired breathing and memory.  Such symptoms are certainly also capable of lay observation.  Id.

The nature, onset and etiology of the Veteran's asserted residuals of Valley Fever, however, remain unclear.  Therefore, the Board finds that another VA examination is necessary to adjudicate this appeal to determine whether he has residuals of Valley Fever, to include a respiratory disorder that is possibly the result of his period of active service.  Based on the decision in McLendon, a remand for a VA examination and opinion is required to determine the precise nature and etiology of his current disorder.

Finally, the record indicates that the Veteran receives treatment at the Phoenix, Arizona, VA Medical Center, from TRICARE and from Dr. Chang-Kun C. Choi, a private pulmonologist.  On remand, the RO must obtain and associate any pertinent, outstanding records of the Veteran's care prior to affording him a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asserted residuals of Valley Fever, to include all respiratory symptoms.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claim file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.

Based on a comprehensive review of the claims file, the examiner is asked to state whether it is at least as likely as not that the Veteran has a current disorder manifested by residuals of Valley Fever.  If so, then the examiner must also provide an opinion as to whether it is at least as likely as not that any such disorder is related to or had its onset in service.

In offering these assessments, the examiner must acknowledge and discuss the Veteran's competent report of symptoms since service.  All findings and conclusions should be set forth in a legible report.  Note also that the Veteran is competent even as a layman to report respiratory difficulties, memory loss, etc., as this requires only personal knowledge and experience, not medical expertise, as it comes to him through his senses.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the claim of service connection for residuals of Valley Fever.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

